Citation Nr: 0511689	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to March 1987 
and again from April 1988 to January 1993.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
which, among other things, denied service connection for 
chronic fatigue syndrome and hepatitis.  The veteran 
testified with regard to these two issues before the 
undersigned at a hearing in December 2000.  The transcript is 
associated with the claims folder.  

The chronic fatigue and hepatitis issues were previously 
before the Board in 2001 and 2003 and were remanded for 
further development in April 2001 and July 2003.  By rating 
decision dated in November 2004, the RO granted service 
connection for autoimmune hepatitis.  The November 2004 
rating decision represents a total grant of benefits sought 
on appeal for hepatitis.  As such, the hepatitis issue is 
considered resolved in full.  The requested development with 
regard to the chronic fatigue syndrome issue has been 
completed and the case has since returned to the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran does not have chronic fatigue syndrome that 
had its onset during active duty or that is otherwise related 
to her service.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred or aggravated in 
service and is not otherwise related to service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in May 2001 and December 2003 the RO advised 
the appellant that VA would make reasonable efforts to help 
her get the evidence necessary to substantiate her claim, but 
that she must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The July 2002 and November 2004 supplemental statements of 
the case (SSOCs) notified the veteran of the relevant laws 
and regulations and essentially advised her of the evidence 
necessary to substantiate her claim.  They specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of her and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records, VA medical records, private medical records, and 
multiple VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The veteran contends that service connection for chronic 
fatigue syndrome is warranted.  She claims that she began 
suffering from chronic fatigue syndrome after contracting 
hepatitis in May 1989.  Service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2004).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

There is no evidence of a current diagnosis of chronic 
fatigue syndrome.  The veteran was afforded a VA examination 
in July 2002.  After reviewing the claims folder and noting 
the veteran's history of hepatitis in service, the examiner 
opined that "there is no consistent evidence in the medical 
evidence of record available that documents chronic fatigue 
syndrome."  The examiner further explained that "fatigue 
associated with hepatitis is not chronic fatigue syndrome."  
Because chronic fatigue syndrome is characterized by 
unexplained fatigue it is an "incorrect diagnosis if it is 
used in association with an illness that can cause fatigue."  
Thus, any fatigue experienced by the veteran is related to 
her autoimmune hepatitis disorder which was service connected 
by rating decision dated in November 2004.  There is no 
competent diagnosis of chronic fatigue syndrome in the 
record.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Service medical records show numerous complaints of joint 
pain when the veteran was diagnosed with hepatitis in May 
1989.  The only mention of chronic fatigue syndrome is found 
in a June 1992 "Report of Medical History" which was 
reported by the veteran and recorded by a physician's 
assistant.  However, a bare transcription of lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See LaShore v. Brown, 8 Vet. App. 406 (1995).  Also, as was 
stated earlier in the July 2002 VA opinion, the veteran's 
current complaints of fatigue are associated with her 
autoimmune hepatitis disorder, and fatigue associated with 
hepatitis is not chronic fatigue syndrome.  

Thus, the Board finds that service connection for chronic 
fatigue syndrome is not warranted.  The veteran's claim for 
service connection implicitly includes the assertion that she 
currently suffers from chronic fatigue syndrome, but her 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
chronic fatigue syndrome or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The evidence does not show a definitive diagnosis of chronic 
fatigue syndrome during service and does not show that she 
currently suffers from chronic fatigue syndrome.  Therefore, 
the preponderance of evidence is against service connection 
for chronic fatigue syndrome.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic fatigue syndrome is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


